Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered January 9, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the Supreme Court properly denied the defendant’s motion to set aside the verdict pursuant to CPL 330.30 (see, People v Lopez, 196 AD2d 664 [decided herewith]).
We also find that the court’s Sandoval ruling was not an improvident exercise of discretion. Sullivan, J. P., Balletta, Lawrence and Eiber, JJ., concur.